Title: To George Washington from William Bartlett, 9 December 1775
From: Bartlett, William
To: Washington, George



Sir
Beverly [Mass.] 9 Decer 1775

I have the Pleasure to acquaint your Excellency that Capt. Manly has brought in here a Ship from London and a Brig from St Eustatia I Enclose your Excellency the Papers which I forward by Mr Cabot Shall Secure them Untill fu[r]ther O[r]ders from your Excellency The Brig is Safe arrived from Cape Ann. I am with Respect your Excellencys most Obedt Hume Servt

William Bartlett


N.B. The Capt. of Ship has hove Overbord the Cheafest part of his papers & Some Arms &c.
I find by the Steward the Ships Cargo is Chiefly Coals 100 Butts of Porter 40 Live Hogs.

